Exhibit 10.1

 

ACCURIDE CORPORATION

 

PERFORMANCE SHARE UNIT AWARD AGREEMENT

 

ACCURIDE CORPORATION 2010 INCENTIVE AWARD PLAN

 

Name:

Grant:              Performance Share Units

Address:

 

 

 

 

Grant Date:

 

 

Taxpayer

Performance Period:

Identification Number:

 

 

 

 

 

Signature:

 

 

Effective on the Grant Date, you have been granted Performance Share Units (the
“Performance Units”) providing you the entitlement to receive a share of
Accuride Corporation (the “Company” or “Accuride”) Common Stock (“Stock”) for
each Performance Unit that is earned and vested, in accordance with the
provisions of this Agreement and the provisions of the Accuride Corporation
Amended and Restated 2010 Incentive Award Plan, as it may be further amended
from time to time (the “Plan”), which is incorporated herein by this reference
and made a part of this agreement.

 

The number of Performance Units indicated above represents a target number of
shares of Stock that you may earn based upon satisfaction of the target
Performance Goal (the “Target Award”).  The actual number of Performance Units
earned and vested and, therefore, the number of shares of Stock which you will
receive under this Agreement will be determined as follows:

 

[Insert performance vesting criteria.]

 

All Performance Units that are not earned at the end of the Performance Period
shall be forfeited.

 

Except as provided in the next paragraph, in the event of the termination of
your employment or service for any reason, whether such termination is
occasioned by you, by the Company or any of its Subsidiaries, with or without
cause or by mutual agreement (“Termination of Service”), your right to earn or
vest in your Performance Units, if any, will terminate effective as of the date
of Termination of Service and your Performance Units will be automatically
cancelled and forfeited under the Plan and any unvested Performance Units will
be forfeited effective as of the earlier of: (i) the date that you give or are
provided with written notice of Termination of Service, or (ii) if you are an
employee of the Company or any of its Subsidiaries, the date that you are no
longer actively employed and physically present on the premises of the Company
or any of its Subsidiaries, regardless of any notice period or period of pay in
lieu of such notice required under any applicable statute or the common law.

 

In the event your Termination of Service is due to death or Permanent Disability
following the first anniversary of the Grant Date, Performance Units shall be
earned as if you remained employed through the last day of the Performance
Period, provided, however, that the number of

 

--------------------------------------------------------------------------------


 

Performance Units shall be reduced by multiplying such amount by a pro-rata
factor determined by dividing the number of full months elapsed in the
Performance Period through the date of Termination of Service by thirty-six
(36).  “Permanent Disability” means that you are unable to engage in the
activities required by your employment by reason of any medically determined
physical or mental impairment which can be expected to result in death or which
has lasted or is expected to last for a continuous period of at least 12 months,
as reasonably determined by the Board of Directors in its discretion.  In all
cases, Termination of Service will be interpreted and determined in a manner
consistent with the requirements of Section 409A of the Internal Revenue Code.

 

Upon a Change in Control, you will vest pro-rata in the Performance Units
assuming Target performance and determined by dividing the number of full months
elapsed in the Performance Period through the date of the Change in Control by
thirty-six (36); provided however, the Administrator may, in its sole
discretion, adjust your earned Performance Units based upon its view of your
achievement of the Performance Goal to date immediately prior to the
consummation of such Change in Control.

 

A share of Stock will be issued to you in payment of each Performance Units that
is earned and vested as soon as practicable following the end of the Performance
Period, but in no event later than seventy-five (75) days after, the end of the
Performance Period.  Until Stock is issued in settlement of the Performance
Units, you will not be deemed for any purpose to be, or have rights as, a
Company shareholder or receive Dividend Equivalents with respect to shares of
Stock by virtue of this Award.  You are not entitled to vote any shares of Stock
by virtue of this Award.

 

The Performance Units or any interest or right therein or part thereof shall not
be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided the Performance Units may be transferable by
will or the laws of descent and distribution.

 

If you engage in any “Prohibited Activity,” any unvested Performance Units will
be forfeited.  In addition, if you engage in any Prohibited Activity within 24
months of the day on which you received Stock in settlement of any Performance
Units awarded pursuant to this Agreement, you must pay to the Company an amount
equal to your “Performance Unit Gain.”  Your “Performance Unit Gain” is equal to
the sum of (a) the gross sales proceeds of any such Stock that was previously
sold plus (b) the closing market price per share of the Stock on the date it was
distributed to you for any share of Stock which has not been sold.

 

For purposes of this Agreement, the term “Prohibited Activity” shall mean and
include each of the following:

 

·                  The violation of any provision included in any agreement
entered into between you and the Company pursuant to which you agree to refrain
from soliciting any customers of the Company or any entities engaged in the
commercial vehicle component industry with which the Company has contracts at
the time.

 

--------------------------------------------------------------------------------


 

·                  The violation of any provision included in any agreement
entered into between you and the Company pursuant to which you agree to refrain
from soliciting or attempting to solicit away from the Company any officer,
employee or agent of the Company.

 

·                  The violation of any confidentiality, proprietary
information, or non-disclosure provisions included in any agreement entered into
between you and the Company.

 

·                  The violation of any agreement entered into between you and
the Company pursuant to which you agree not to compete in any way with the
Company.

 

·                  The violation of any provision included in any agreement
entered into between you and the Company pursuant to which you agree to assign
to the Company all rights to any copyrightable or patentable work you invent,
improve or otherwise work on using the Company’s resources during your
employment with the Company.

 

·                  If you are a party to any severance, retention or change in
control agreement or program, and you engage in any activity which would
constitute a violation of any non-competition, non-solicitation,
confidentiality, proprietary information, or non-disclosure provision included
in said agreement or program, you will be deemed to have engaged in a Prohibited
Activity even if a change in control (as defined in said agreement or program)
has not occurred.

 

The Company has the authority to deduct or withhold, or require you to remit to
the Company, an amount sufficient to satisfy applicable federal, state, local
and foreign taxes required by law to be withheld with respect to any taxable
event arising from the vesting or receipt of the Stock upon settlement of the
Performance Share Unit Award.  You may satisfy your tax obligation, in whole or
in part, by either: (i) electing to have the Company withhold Stock otherwise to
be delivered with a Fair Market Value equal to the minimum amount of the tax
withholding obligation; (ii) surrendering to the Company previously owned Stock
with a Fair Market Value equal to the minimum amount of the tax withholding
obligation; (iii) withholding from other compensation; or (iv) paying the amount
of the tax withholding obligation directly to the Company in cash, provided,
however, that if the tax obligation arises during a period in which you are
prohibited from trading under any policy of the Company or by reason of the
Exchange Act, then the tax withholding obligation shall automatically be
satisfied in accordance with subsection (i) of this paragraph, unless you have
previously made a written election during a period in which you were not
prohibited from trading in the Company’s securities to pay such tax obligation
directly to the Company in cash and have paid a reasonable estimate of such tax
liability (as determined by the Company) in advance to the Company.

 

Section 409A of the Code imposes a number of requirements on “non-qualified
deferred compensation plans and arrangements.”  This award of Performance Units
is not intended to provide for any deferral of compensation subject to
Section 409A, since Stock will be issued in settlement of Performance Units as
soon as the Performance Units vest and therefore is intended to qualify for the
short-term deferral exception to Section 409A.

 

Under no circumstances may the time or schedule of receipt of Stock in
settlement for Performance Units be accelerated or subject to a further deferral
except as otherwise permitted or required pursuant to regulations and other
guidance issued pursuant to Section 409A.  You do not have any right to make any
election regarding the time or form of any payment.  This

 

--------------------------------------------------------------------------------


 

Agreement and the Plan shall be operated in compliance with Section 409A and
each provision of this Agreement and the Plan shall be interpreted, to the
extent possible, to comply with Section 409A.

 

Nothing in the Plan or this Agreement shall be interpreted to interfere with or
limit in any way the right of the Company or any Subsidiary to terminate your
employment or services at any time.  In addition, nothing in the Plan or this
Agreement shall be interpreted to confer upon you the right to continue in the
employ or service of the Company or any Subsidiary.

 

This Performance Unit Award is granted under and governed by the terms and
conditions of the Plan.  You acknowledge and agree that the Plan is
discretionary in nature and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time.  The grant of a Performance Unit
Award under the Plan is a one-time benefit and does not create any contractual
or other right to receive an award of Performance Units or benefits in lieu of
Performance Units in the future.  Future awards of Performance Units, if any,
will be at the sole discretion of the Company, including, but not limited to,
the timing of the award, the number of Units and vesting provisions.  The Plan
has been introduced voluntarily by the Company and in accordance with the
provisions of the Plan may be terminated by the Company at any time.  By
execution of this Agreement, you consent to the provisions of the Plan and this
Agreement.  Capitalized terms used herein shall have the meaning set forth in
the Plan, unless otherwise defined herein.

 

 

COMPANY:

 

 

 

 

 

ACCURIDE CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

--------------------------------------------------------------------------------